                                                                                           FILED
                                                                                          March 11, 2021
                                                                                          At: 4:30 p.m.
                       IN THE UNITED STATES DISTRICT COURT                               William T. Walsh
                          FOR THE DISTRICT OF NEW JERSEY                                    Clerk




IN RE: VIDEO CONFERENCING AND                         :
TELECONFERENCING FOR CRIMINAL                         :
PROCEEDINGS UNDER THE CARES ACT                       :      STANDING ORDER 2021-03
(FOURTH EXTENSION OF AMENDED                          :
STANDING ORDER 2020-06)                               :


       WHEREAS, on March 13, 2020, a national emergency was declared under the
National Emergency Act, 50 U.S.C. § 1601, et. seq., in light of the COVID-19 pandemic,
and on February 24, 2021, President Biden continued the national emergency, citing the
continuing, significant risk to the public health and safety of the nation from the COVID-19
pandemic; and

       WHEREAS, on March 27, 2020, Congress enacted the Coronavirus Aid, Relief,
and Economic Security Act (“CARES Act”), authorizing the use of video and telephone
conferencing, under certain circumstances and with the consent of the defendant, for various
criminal case events, during the course of the COVID-19 emergency, see The CARES Act,
H.R. 748, pursuant to certain findings by the Judicial Conference of the United States; and

       WHEREAS, on March 29, 2020, the Judicial Conference found that emergency
conditions, consistent with the national emergency declared with respect to COVID–19,
will materially affect the functioning of the federal courts (“Judicial Conference’s finding”),
and the Judicial Conference has not terminated that finding; and

        WHEREAS, on March 30, 2020, pursuant to Sections 15002(b)(1) and (b)(2) of the
CARES Act, as Chief Judge, I found that criminal proceedings, and specifically, felony pleas
and felony sentencings, could not be conducted in person without seriously jeopardizing public
health and safety, and therefore entered Standing Order 2020-06, authorizing the use of video
and telephone conferencing in criminal proceedings in conformance with the CARES Act; and

       WHEREAS, on April 2, 2020, Standing Order 2020-06 was amended to provide a
reminder of the prohibition against photographing, recording, livestreaming on the internet
and rebroadcasting of court proceedings, consistent with Rule 53 of the Federal Rules of
Criminal Procedure; and

        WHEREAS, Section 15002(b)(3) of the CARES Act requires that the authorization of
the use of video and telephone conferencing in criminal proceedings be reviewed at least once
every 90 days to determine if it should be extended, based upon findings set forth in the CARES
Act, and therefore, as Chief Judge, I determined on June 28, 2020, September 23, 2020, and
December 17, 2020, that the authorization should be extended and entered the Extension of
Amended Standing Order 2020-06, the Second Extension of Amended Standing Order 2020-06,
and the Third Extension of Amended Standing Order 2020-06, respectively; and
        WHEREAS, this Court’s authorization of the use of video and telephone conferencing
in criminal proceedings, in accordance with the CARES Act, is due to be reviewed anew within
90 days of the December 17, 2020 Third Extension of Amended Standing Order 2020-06, or by
March 17, 2021; and

        WHEREAS, New Jersey, and indeed, the entire United States, continue to suffer from
the crippling effects of COVID-19; and

        WHEREAS, the findings outlined in the Third Extension of Amended Standing Order
2020-06, regarding enhanced risks of in-person proceedings to defendants, the population of
detention centers, and to court participants, and regarding detention centers’ policies requiring
quarantining and limiting in-person meetings with legal counsel, have continued relevance now;
and

        WHEREAS, due to the continuing effects of COVID-19, this Court finds it imperative
to enter the Extension of Standing Order 2021-02, suspending all in-person proceedings in this
District, including criminal proceedings, through June 1, 2021, except that, as of April 5, 2021,
when a defendant does not consent to proceed via video or teleconference for an initial
appearance, arraignment, plea or sentencing, the proceeding shall be held in person; and

        WHEREAS, despite the current availability of approved COVID-19 vaccines to certain
populations, including those in detention centers, vaccine availability to defendants’ legal
counsel, federal judiciary staff, employees of the United States Attorney’s Office and the Federal
Public Defender’s Office, and others involved in criminal proceedings in this Court is limited,
based upon the New Jersey COVID-19 Vaccination Plan, and may remain so for some time, and
therefore, it is still necessary to abide by strict mitigation protocols to prevent the spread of
COVID-19 while vaccine distribution continues; and

       WHEREAS, the afore-mentioned national emergency declaration and the Judicial
Conference’s finding accordingly remain in effect; and

        WHEREAS, I further find that the above-mentioned enhanced risks and conditions are
expected to exist for all or substantially all of the period of time covered by this Order, and that
video and teleconference proceedings held pursuant to the Court’s prior Orders have been
effective and have substantially furthered the ends of justice and have substantially avoided
causing serious harm to the interests of justice, particularly as to the interests of the defendants
who have consented to the same; and

        WHEREAS, I, as Chief Judge, find, pursuant to Section 15002(b)(1) of the CARES Act,
that due to the continuing effects of COVID-19, criminal proceedings still cannot be conducted
in person without seriously jeopardizing public health and safety, and that pursuant to Section
15002(b)(2) of the CARES Act, felony pleas under Rule 11 of the Federal Rules of Criminal
Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure also
cannot be conducted in person in this Court without seriously jeopardizing public health and
safety; it is hereby
       ORDERED, pursuant to Section 15002(b)(3) of the CARES Act, that the authorization
in Amended Standing Order 2020-06 of the use of video and telephone conferencing in criminal
proceedings is further extended for an additional 90 days from the date of this Order, unless this
Order is terminated or vacated prior to such date according to the procedures set forth in the last
paragraph of this Order; and it is further

        ORDERED that, in lieu of personal appearance, and with the consent of the defendant
after consultation with counsel, video conferencing, or telephone conferencing if video
conferencing is not reasonably available, is continued to be authorized for all events listed in
Section 15002(b) of the CARES Act, including the ten criminal proceedings enumerated in
the Second Extension of Amended Standing Order 2020-06; and it is further

         ORDERED that if a judge in an individual case finds, for specific reasons, that any
felony plea or felony sentencing, or any equivalent plea and sentencing, as well as proceedings
under the Federal Juvenile Delinquency Act, cannot be further delayed without serious harm to
the interests of justice, then, with the consent of the defendant, or the juvenile, after consultation
with counsel, the plea, sentencing or any equivalent proceeding, may be conducted by video
conference, or by telephone conference if video conferencing is not reasonably available; and
it is further

         ORDERED that if, 90 days from the date of this Order, the emergency declaration
remains in effect, along with the Judicial Conference’s finding that the emergency conditions
will materially affect the functioning of the federal courts, the Chief Judge shall review the
authorization described in Amended Standing Order 2020-06 and determine whether it shall be
further extended. Pursuant to Section 15002(b)(3)(A) of the CARES Act, such review will occur
at least once every 90 days, until the last day of the covered emergency period, or until the Chief
Judge determines that the authorization is no longer warranted. Should the above-referenced
emergency declaration or the Judicial Conference’s finding terminate or be revoked prior to the
expiration of 90 days from the date of this Order, then this Order may then be vacated according
to law.


DATED: March 11, 2021                                          _____________________
                                                                 __________________
                                                                         __       _____
                                                                                  __
                                                               Hon. Freda L. Wolf
                                                                              Wolfson
                                                                                 lfson
                                                                                 lf
                                                                                  f
                                                               U.S. Chief District Judge
                                                               District of New Jersey
